El Juez PresideNte Sr. Hernández,
emitió la opinión del tribunal.
Ante la Corte de Distrito de Mayagiiez, la sociedad mer-cantil en comandita D. E. Cintrón S. en C. promovió informa-ción para justificar la posesión en que estaba de dos fincas rústicas, una de ellas de 5 cuerdas y la otra de 9 con 87 cén-timos, que según alega le fueron adjudicadas por escritura pública que otorgó a su favor en 22 de febrero, 1915, el ad-ministrador judicial de los bienes de la herencia de Don Julio N. Laabes ante el .notario J osé Benet, en pago de deu-das, con obligación de reconocer un crédito hipotecario do que era eesionaria Doña Josefa Mestre y Castelar.
Al escrito inicial de la información se acompañó, entre otros documentos, la mencionada escritura de 22 de febrero de 1915, y de ella resulta que la finca de 5 cuerdas fué adqui-rida por Laabes de Don Miguel Félix Medina y que Doña Josefa Nicolasa Rivera, esposa de Laabes, adquirió la otra finca de 9 cuerdas por herencia de su padre Eusebio Rivera, habiendo sido adjudicada a Laabes en el arreglo testamen-tario practicado con motivo de la muerte de Doña Josefa Nicolasa Rivera.
*255Certifica el Registrador de la Propiedad de Mayagüez que la finca de 5 cnerdas está inscrita en el registro a favor de Julio N. Laabes y la de 9 cuerdas a favor de Doña Josefa Nicolasa Rivera, estando gravada la primera finca con una hipoteca a favor de la mercantil D. E. Cintrón, y ambas con otras hipotecas a favor de Doña Josefa Mestre y Castelar.
Alega el peticionario que aunque ambas fincas están ins-critas en el Registro de la Propiedad de Mayagüez, se le hace necesario para inscribir el título de adjudicación en pago, o sea, la escritura de 22 de febrero, 1915, aportar varios docu-mentos otorgados con anterioridad, que no tiene actualmente, y cuya adquisición le originaría un gasto considerable dila-tando además considerablemente la inscripción de su título. La Corte.de Distrito de Mayagüez denegó la admisión de la información por medio de orden que dice así:
“Vista la solicitud presentada en este caso, la corte se niega a admitir la información de posesión que'en la misma se solicita, porque el título que ostenta la sociedad promo vente de las dos fincas, objeto de la información, es un título de dominio inscribible en el registro de la propiedad toda vez que dichas' fincas aparecen inscritas a nombre de Julio N. Laabes y de su esposa Josefa Nicolasa Rivera y Ríus, personas de quienes proceden directamente dichos bienes por cuya razón no procede la información solicitada, y se ordena el sobre-seimiento y archivo de este caso. Mayagüez, P. R., abril 16 de 1915. Firmado: Charles E. Poote, Juez del Distrito.”
Contra esa orden interpuso el peticionario recurso de ape-lación para ante esta Corte Suprema.
Entendemos que la orden recurrida se ajusta a los pre-ceptos de la Ley Hipotecaria y de su reglamento.
El artículo 390 de dicha ley concede a los propietarios que carecieren de título escrito de dominio, cualquiera que sea la época en que hubiere tenido lugar la adquisición, la facultad de inscribir su derecho justificando previamente su posesión ante el juez de primera instancia del lugar en que estén situados los bienes, y el artículo siguiente, al fijar las *256regias qúe deben observarse en la instrucción del expediente posesorio, enumera bajo el número 5o. la de que en el escrito promoviendo la información se exprese la circunstancia de no existir título escrito o de no ser fácil bailarlo en el caso de que exista.
El artículo 437 del reglamento para la ejecución de la Ley Hipotecaria dice:
“Se entenderá que carece de título escrito para el efecto de ins-cribir su posesión, con arreglo a los artículos 390 y siguientes de la ley, no sólo el que realmente no posea dicbo título, sino también el propietario que, teniéndolo, no pueda reclamar inmediatamente su inscripción por haberlo de traer de punto distante del lugar en que deba hacerla, o por cualquier otra,* causa que le obligue a dilatar su presentación. Esta circunstancia podrá hacerse constar en el expediente y en la misma inscripción.”
En el presente caso el peticionario no carece de título escrito de dominio ni cabe admitir que no le sea fácil bailarlo o que exista causa que lo obligue a dilatar su presentación pues al escrito inicial de la información ba acompañado copia de la escritura de 22 de-febrero, 1915, que bien ba podido presentar en el registro para su inscripción.
T no favorece al peticionario su alegación de que para inscribir la mencionada escritura se le bace necesario apor-tar varios documentos otorgados con anterioridad, que no tiene actualmente, y cuya adquisición le originaría un gasto considerable dilatando además considerablemente la inscrip-ción de su título. Tal alegación no coloca al apelante dentro de ninguna de las excepciones del artículo 437 ya transcrito del reglamento de la Ley Hipotecaria.
“Ese artículo debe ser interpretado restrictivamente, no sólo por-que contraría en cierto modo un precepto legal tan general y termi-nante cual el del artículo 390 de la Ley Hipotecaria, sino porque la posesión como estado jurídico es una verdadera anomalía que es fuerza limitar y restringir; criterio que cada vez se impone con mayor autoridad si ha de evitarse que el registro de la propiedad degenere en registro de la posesión.”
*257Resoluciones de la Dirección General de los Registros de España, de 31 de mayo de 1893 y 7 de enero de 1896.
Sostiene la parte apelante qne la corte inferior no lia debido rechazar de plano la información posesoria sin darle oportu-nidad para demostrar qne estaba dentro de los preceptos-, de la Ley Hipotecaria y al efecto invoca el artículo 39S de>. la misma. Entendemos qne dicho artículo regula el proce-dimiento que debe seguir el registrador cuando hallare em el registro algún asiento de adquisición de dominio o pose-sión no cancelado que esté en contradicción con el hecho d© la posesión justificada por la información judicial, sin que sea aplicable al presente caso que ha de gobernarse por los artículos de la Ley Hipotecaria y de su reglamento de que dejamos hecho mérito.
Por las razones expuestas procede la confirmación de la resolución apelada.

Confirmada la resolución ap&lada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no intervino.